Notice of Pre-AIA  or AIA  Status
This Office action is in response to the amendment filed 11/05/21.  Claims 1-20 are pending.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The replacement sheets filed 11/05/21 are approved.

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Timothy Snowden on 1/26/22.

The application has been amended as follows: 
Claim 18 (Currently Amended) An adaptive multi configuration chair comprising:
a collapsible frame having a stowed state and a first deployed state; 
a first seat cover configured to couple to the frame to form a seating surface when the frame is in the first deployed state; and, 
means for containing the frame when the frame is in the stowed state and attaching to the frame when the frame is in the first deployed state, wherein the frame is reconfigurable between the first deployed state and a second deployed state, wherein in second seat cover larger than the first seat cover in the first deployed state.

The following changes to the drawings have been approved by the examiner and agreed upon by applicant: delete the arrows between the figures in figures 1A through 2B.  In order to avoid abandonment of the application, applicant must make these above agreed upon drawing changes.

Claims 1-20 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT CANFIELD whose telephone number is (571)272-6840. The examiner can normally be reached M-F 10-6, some Saturdays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 571-272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ROBERT CANFIELD
Primary Examiner
Art Unit 3636



/Robert Canfield/           Primary Examiner, Art Unit 3636